Exhibit 10.2

 



 

SECOND AMENDED AND RESTATED GUARANTEE

 

THIS AMENDED AND RESTATED GUARANTEE (“Guarantee”), dated August 2, 2017, is by
PACIFIC ETHANOL, INC., a Delaware corporation (“Guarantor”), having an office at
400 Capital Mall, Suite 2060, Sacramento, California 95814, in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as agent pursuant to the
Credit Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, “Agent”), having an office at 2450
Colorado Avenue, Suite 3000W, 4th Floor, Santa Monica, CA 90404.

 

 

W I T N E S S E T H :

 

WHEREAS, Agent and the parties to the Credit Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”) have entered into, or are about to
enter into, amended and restated financing arrangements pursuant to which
Lenders (or Agent on behalf of Lenders) may make loans and advances and provide
other financial accommodations to Kinergy Marketing LLC, an Oregon limited
liability company (“Kinergy”), and Pacific Ag. Products, LLC, a California
limited liability company (“Pacific Ag”, and together with Kinergy, each
individually a “Borrower” and collectively, “Borrowers”), as set forth in the
Second Amended and Restated Credit Agreement, dated of even date herewith, by
and among Borrowers, Wells Fargo Bank, National Association, as Issuing Bank,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Guarantee (all of the foregoing, together
with the Credit Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”); and

 

WHEREAS, due to the close business and financial relationships between Borrowers
and Guarantor, in consideration of the benefits which will accrue to Guarantor
and as an inducement for and in consideration of Lenders (or Agent on behalf of
Lenders) making loans and advances and providing other financial accommodations
to Borrowers pursuant to the Credit Agreement and the other Financing
Agreements;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees in favor of Agent and Lenders as follows:

 

1.             Guarantee.

 

(a)              Guarantor absolutely and unconditionally guarantees and agrees
to be liable for the full and indefeasible payment and performance when due of
the following (all of which are collectively referred to herein as the
“Guaranteed Obligations”): all obligations, liabilities and indebtedness of any
kind, nature and description of each Borrower to Agent and/or any Lender,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under the Credit Agreement or any of the other Financing Agreements,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Credit Agreement or after the
commencement of any case with respect to any Borrower under the United States
Bankruptcy Code or any similar statute (including, without limitation, the
payment of interest and other amounts, which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in any such case and including loans, interest,
fees, charges and expenses related thereto and all other obligations of
Borrowers or its successors to Agent and any Lender arising after the
commencement of such case), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, and however acquired by Agent or any Lender.

 

(b)              This Guarantee is a guaranty of payment and not of collection.
Guarantor agrees that Agent and Lenders need not attempt to collect any
Guaranteed Obligations from Borrowers or any other Loan Party (as hereinafter
defined) or to realize upon any collateral, but may require Guarantor to make
immediate payment of all of the Guaranteed Obligations to Agent when due,
whether by maturity, acceleration or otherwise, or at any time thereafter may
apply any amounts received in respect of the Guaranteed Obligations to any of
the Guaranteed Obligations, in whole or in part (including attorneys’ fees and
legal expenses incurred by Agent or any Lender with respect thereto or otherwise
chargeable to Borrowers or Guarantor).

 

 

 



 1 

 

 

(c)              Payment by Guarantor shall be made to Agent at the office of
Agent from time to time on demand as Guaranteed Obligations become due.
Guarantor shall make all payments to Agent on the Guaranteed Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against Guarantor either in the same
action in which any Borrower or any other Loan Party is sued or in separate
actions. In the event any claim or action, or action on any judgment, based on
this Guarantee is brought against Guarantor, Guarantor agrees not to deduct,
set-off, or seek any counterclaim (other than compulsory counterclaims) for or
recoup any amounts which are or may be owed by Agent or any Lender to Guarantor.

 

(d)              Notwithstanding anything to the contrary herein, in the event a
court of competent jurisdiction adjudicates Guarantor’s obligations to be
invalid, avoidable or unenforceable for any reason (including, without
limitation, because of any applicable state, federal or other law relating to
fraudulent conveyances or transfers), the amount of the Guaranteed Obligations
payable by Guarantor hereunder shall be limited to the maximum amount that could
be guaranteed by Guarantor without rendering Guarantor’s Guaranteed Obligations
under this Guarantee invalid, avoidable or unenforceable under such applicable
law.

 

(e)              Notwithstanding anything to the contrary contained in this
Guarantee, the liability of Guarantor hereunder for the Guaranteed Obligations
shall not exceed the amount equal to (i) as of any date of determination, the
aggregate amount of dividends and distributions made by Borrowers (or any
Borrower) to Guarantor during the period July 28, 2008 through and including
such date of determination, plus (ii) in the event Guarantor fails to pay to
Agent within ten (10) days of written demand by Agent to Guarantor for the
payment of the Guaranteed Obligations (subject to the limitations set forth
above in this clause (e)), interest on such amount at the then applicable rate
set forth in the Credit Agreement accruing from and after the date of such
demand together with all costs and expenses of collection under this Guarantee
(including, but not limited to, attorneys’ fees and legal expenses). As of the
date hereof, the amount determined under the foregoing clause (i) is $4,205,000.

 

2.             Waivers and Consents.

 

(a)              Notice of acceptance of this Guarantee, the making of loans and
advances and providing other financial accommodations to Borrowers and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which any Borrower or Guarantor is entitled are hereby
waived by Guarantor. Guarantor also waives notice of and hereby consents to, (i)
any amendment, modification, supplement, extension, renewal, or restatement of
the Credit Agreement and any of the other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Credit Agreement and the other Financing Agreements and the Guaranteed
Obligations as so amended, modified, supplemented, renewed, restated or
extended, increased or decreased, (ii) the taking, exchange, surrender and
releasing of collateral or guarantees now or at any time held by or available to
Agent for itself and the benefit of Lenders for the obligations of Borrowers or
any other party at any time liable on or in respect of the Guaranteed
Obligations or who is the owner of any property which is security for the
Guaranteed Obligations (individually, an “Loan Party” and collectively, the
“Loan Parties”), (iii) the exercise of, or refraining from the exercise of any
rights against any Borrower or any other Loan Party or any collateral, (iv) the
settlement, compromise or release of, or the waiver of any default with respect
to, any of the Guaranteed Obligations and (v) any financing by Agent and/or any
Lender of Borrowers under Section 364 of the United States Bankruptcy Code or
consent to the use of cash collateral by Agent and/or Lenders under Section 363
of the United States Bankruptcy Code. Guarantor agrees that the amount of the
Guaranteed Obligations shall not be diminished and the liability of Guarantor
hereunder shall not be otherwise impaired or affected by any of the foregoing.

 

(b)              No invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of any Borrower in respect
of any of the Guaranteed Obligations, affect, impair or be a defense to this
Guarantee. Without limitation of the foregoing, the liability of Guarantor
hereunder shall not be discharged or impaired in any respect by reason of any
failure by Agent or any Lender to perfect or continue perfection of any lien or
security interest in any collateral or any delay by Agent or any Lender in
perfecting any such lien or security interest. As to interest, fees and
expenses, whether arising before or after the commencement of any case with
respect to any Borrower under the United States Bankruptcy Code or any similar
statute, Guarantor shall be liable therefor, even if such Borrower’s liability
for such amounts does not, or ceases to, exist by operation of law. Guarantor
acknowledges that Agent and Lenders have not made any representations to
Guarantor with respect to Borrowers, any other Loan Party or otherwise in
connection with the execution and delivery by Guarantor of this Guarantee and
Guarantor is not in any respect relying upon Agent or any Lender or any
statements by Agent or any Lender in connection with this Guarantee.

 

 

 



 2 

 

(c)              Unless and until the indefeasible payment and satisfaction in
full of all of the Guaranteed Obligations in immediately available funds and the
termination of the financing arrangements of Agent and Lenders with Borrowers,
Guarantor hereby irrevocably and unconditionally waives and relinquishes (i) all
statutory, contractual, common law, equitable and all other claims against
Borrowers, any collateral for the Guaranteed Obligations or other assets of
Borrowers or any other Loan Party, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect to sums paid
or payable to Agent or any Lender by Guarantor hereunder and (ii) any and all
other benefits which Guarantor might otherwise directly or indirectly receive or
be entitled to receive by reason of any amounts paid by or collected or due from
Guarantor, Borrowers or any other Loan Party upon the Guaranteed Obligations or
realized from their property, except as expressly provided for in the Credit
Agreement.

 

3.                Additional Indebtedness; Duty of Guarantor. Guarantor
acknowledges that Guaranteed Obligations may arise from time to time at the
request of Borrowers or otherwise as provided in the Credit Agreement without
further authorization from, the consent of or notice to, Guarantor,
notwithstanding any adverse change in the condition of the business, assets or
prospects of Borrowers or any other Loan Party after the date hereof. In giving
Agent this Guarantee, Guarantor is not concerned with the condition of the
business, assets or prospects of Borrowers or of any other Loan Party and waives
the right, if any, to require Agent to disclose to Guarantor any information
Agent may now have or hereafter acquire concerning the business, assets or
prospects of Borrowers or any other Loan Party. Guarantor has established
adequate means to obtain from Borrowers on a continuing basis financial and
other information pertaining to each Borrower’s business, assets and prospects,
and assumes the responsibility for being and keeping informed of the financial
and other conditions of Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations which diligent inquiry would reveal.
Agent need not inquire into the powers of Borrowers or the authority of its
officers, directors, partners or agents acting or purporting to act on its
behalf, and any Guaranteed Obligations created in reliance upon the purported
exercise of such power or authority are and shall be included within the
Guaranteed Obligations and Guarantor shall be liable therefor. All Guaranteed
Obligations to Agent heretofore, now or hereafter created shall be deemed to
have been granted at the specific authorization and request of Guarantor and in
consideration of and in reliance upon this Guarantee.

 

4.                Subordination. Except for payment of amounts expressly
permitted under the Credit Agreement, payment of all amounts now or hereafter
owed to Guarantor by Borrowers or any other Loan Party is hereby subordinated in
right of payment to the indefeasible payment in full of the Guaranteed
Obligations and all such amounts and any security and guarantees therefor are
hereby assigned to Agent as security for the Guaranteed Obligations.

 

5.                Account Stated. The books and records of Lender showing the
account between Lender and each Borrower shall be admissible in evidence in any
action or proceeding against or involving Guarantor as prima facie proof of the
items therein set forth, and the monthly statements of Lender rendered to
Borrowers, to the extent to which no written objection is made within forty-five
(45) days from the date of sending thereof to Borrowers, shall be deemed
conclusively correct and constitute an account stated between Lender and
Borrowers and be binding on Guarantor.

 

6.                Termination. This Guarantee is continuing, unlimited, absolute
and unconditional. All Guaranteed Obligations shall be conclusively presumed to
have been created in reliance on this Guarantee. Guarantor shall continue to be
liable hereunder until one of Agent’s officers actually receives a written
termination notice from Guarantor sent to Agent at its address set forth above
by certified mail, return receipt requested and thereafter as set forth below.
Revocation or termination hereof by Guarantor shall not affect, in any manner,
the rights of Agent or any obligations or duties of Guarantor under this
Guarantee with respect to (a) Guaranteed Obligations which have been created,
contracted, assumed or incurred prior to the receipt by Agent of such written
notice of revocation or termination as provided herein, including, without
limitation, (i) all amendments, extensions, renewals and modifications of such
Guaranteed Obligations (whether or not evidenced by new or additional
agreements, documents or instruments executed on or after such notice of
revocation or termination), (ii) all interest, fees and similar charges accruing
or due on and after revocation or termination, and (iii) all attorneys’ fees and
legal expenses, costs and other reasonable expenses paid or incurred on or after
such notice of revocation or termination in attempting to collect or enforce any
of the Guaranteed Obligations against Borrowers, Guarantor or any other Loan
Party (whether or not suit be brought), or (b) Guaranteed Obligations which have
been created, contracted, assumed or incurred after the receipt by Agent of such
written notice of revocation or termination as provided herein pursuant to any
contract entered into by Agent or any Lender prior to receipt of such notice.
The sole effect of such revocation or termination by Guarantor shall be to
exclude from this Guarantee the liability of Guarantor for those obligations
arising after the date of receipt by Agent of such written notice which are
unrelated to Guaranteed Obligations arising or transactions entered into prior
to such date. Without limiting the foregoing, this Guarantee may not be
terminated and shall continue so long as the Credit Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof).

 

 

 



 3 

 

 

7.                Reinstatement. If after receipt of any payment of, or proceeds
of collateral applied to the payment of, any of the Guaranteed Obligations,
Agent or any Lender is required to surrender or return such payment or proceeds
to any Person for any reason, then the Guaranteed Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Guarantee shall continue in full force and effect as if such payment or proceeds
had not been received by Agent or such Lender. Guarantor shall be liable to pay
to Agent and each Lender, and does indemnify and hold Agent and such Lender
harmless for the amount of any payments or proceeds surrendered or returned.
This Section 7 shall remain effective notwithstanding any contrary action which
may be taken by Agent or any Lender in reliance upon such payment or proceeds.
This Section 7 shall survive the termination or revocation of this Guarantee.

 

8.                Amendments and Waivers. Neither this Guarantee nor any
provision hereof shall be amended, modified, waived or discharged orally or by
course of conduct, but only by a written agreement signed by Agent and by the
Guarantor. Agent shall not by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by Agent. Any such waiver
shall be enforceable only to the extent specifically set forth therein. A waiver
by Agent of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

9.                Corporate Existence, Power and Authority. Guarantor is a
corporation duly organized and in good standing under the laws of its state or
other jurisdiction of incorporation and is duly qualified as a foreign
corporation and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the financial
condition, results of operation or businesses of Guarantor or the rights of
Lender hereunder or under any of the other Financing Agreements. The execution,
delivery and performance of this Guarantee is within the corporate powers of
Guarantor, have been duly authorized and are not in contravention of law or the
terms of the certificates of incorporation, by laws, or other organizational
documentation of Guarantor, or any indenture, agreement or undertaking to which
Guarantor is a party or by which Guarantor or its property are bound. This
Guarantee constitutes the legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms.

 

10.           Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 

(a)              The validity, interpretation and enforcement of this Guarantee
and any dispute arising out of the relationship between Guarantor and Agent or
any Lender, whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of California, but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of California.

 

(b)              Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Circuit Court of Los Angeles County,
California and the United States District Court for the Northern District of
California, whichever Agent may elect, and waives any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Guarantee or any of the other Financing Agreements or in any way
connected with or related or incidental to the dealings of Guarantor and Agent
or any Lender in respect of this Guarantee or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising and whether in contract, tort, equity or
otherwise, and agrees that any dispute arising out of the relationship between
Guarantor or Borrowers and Agent or any Lender or the conduct of any such
persons in connection with this Guarantee, the other Financing Agreements or
otherwise shall be heard only in the courts described above (except that Agent
and Lenders shall have the right to bring any action or proceeding against
Guarantor or its property in the courts of any other jurisdiction which Agent
deems necessary or appropriate in order to realize on any collateral at any time
granted by any Borrower or Guarantor to Agent or any Lender or to otherwise
enforce its rights against Guarantor or its property).

 

(c)              Guarantor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth below and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Agent’s option, by
service upon Guarantor in any other manner provided under the rules of any such
courts. Within thirty (30) days after such service, Guarantor so served shall
appear in answer of such process, failing which Guarantor shall be deemed in
default and judgment may be entered by Agent against Guarantor for the amount of
the claim and other relief requested.

 

 

 



 4 

 

 

(d)              GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND AGENT OR ANY LENDER IN RESPECT OF
THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. GUARANTOR HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT GUARANTOR, ANY LENDER OR AGENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR, LENDERS AND AGENT TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

(e)              Agent and Lenders shall not have any liability to Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent or such Lender
that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct.

 

11.             Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing. All notices, requests and
demands upon the parties are to be given to the following addresses (or to such
other address as any party may designate by notice in accordance with this
Section):

 



  If to Guarantor: Pacific Ethanol, Inc.     400 Capital Mall, Suite 2060    
Sacramento, California  95814     Attention:  Chief Financial Officer    
Telephone No.:  (916) 403-2123     Telecopy No.:  (916) 446-3937         with
copy to: Pacific Ethanol, Inc.     400 Capital Mall, Suite 2060     Sacramento,
California  95814     Attention:  General Counsel     Telephone No.:  (916)
403-2123     Telecopy No.:  (916) 403-2785         If to Agent and Lender: Wells
Fargo Bank, National Association, as Agent     245 S. Los Robles Avenue, 7th
Floor     Pasadena, California 91101-3638     Attention:  Portfolio Manager    
Telephone No.:  626-685-4454     Telecopy No.:  626-844-9063

 

12.             Partial Invalidity. If any provision of this Guarantee is held
to be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

13.           Entire Agreement; Amendment and Restatement.

 

(a)              This Guarantee represents the entire agreement and
understanding of the parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

 

 



 5 

 

 

(b)              The terms, conditions, agreements, covenants, representations
and warranties set forth in that certain Amended and Restated Guarantee, dated
May 4, 2012, previously executed by Guarantor in favor of Agent (the “Existing
Guarantee”) with respect to the “Obligations” of Kinergy under (and as defined
in) the Existing Loan Agreement (as such term is defined in the Credit
Agreement) are amended and restated in their entirety, and as so amended and
restated, replaced and superseded, by the terms, conditions agreements,
covenants, representations and warranties set forth in this Guarantee; provided,
that, nothing herein shall, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of any of the “Guaranteed Obligations” existing under (and as defined in) the
Existing Guarantee (the “Existing Guaranteed Obligations”) or any other
obligations, liabilities and indebtedness of Guarantor evidenced by or arising
under Existing Guarantee. All Existing Guaranteed Obligations that are
outstanding as of the date hereof pursuant to the Existing Guarantee shall be
deemed Guaranteed Obligations of Guarantor under this Guarantee.

 

14.             Successors and Assigns. This Guarantee, the other Financing
Agreements and any other document referred to herein or therein shall be binding
upon Guarantor and their respective successors and assigns and shall inure to
the benefit of Agent and each Lender and their respective successors, endorsees,
transferees and assigns. The liquidation, dissolution or termination of
Guarantor shall not terminate this Guarantee as to Guarantor.

 

15.           Construction.

 

(a)              All references to the term “Guarantor” wherever used herein
shall mean Guarantor and its respective successors and assigns (including,
without limitation, any receiver, trustee or custodian for Guarantor or any of
its respective assets or Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code). All references to
the term “Person” or “person” wherever used herein shall mean any individual,
sole proprietorship, partnership, corporation (including, without limitation,
any corporation which elects subchapter S status under the Internal Revenue Code
of 1986, as amended), limited liability company, limited liability partnership,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
of political subdivision thereof.

 

(b)              Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the day and year first above written.

 

 



 

PACIFIC ETHANOL, INC.

 

By: /s/ Bryon T. McGregor

Name:  Bryon T. McGregor

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

